Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2020 and 10/28/2021 have been considered by the examiner.

Drawings
The drawings are objected to because part 1001 in Fig. 14I appears to be pointing to a bank region, but the specification refers to it has an upper electrode (see [00139]). Please confirm that this is intentional. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding Claim 4, the applicant recites “ma same direction through the receiver substrate” however the examiner is not certain how this limitation limits the scope because it does not appear to be standard English. The examiner presumes that this contains a typographical error; and for the purpose of compact prosecution, the examiner presumes that the applicant intended to recite the following: “in a 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 15, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bower (US # 20160064363).

Regarding Claim 1, Bower teaches an integrated optical system (see Fig. 3 and corresponding text) comprising a plurality of pixels, each pixel comprising: 
a receiver substrate (310);
a light emitting micro device (302b) integrated on the receiver substrate;
a planarization or bank region (312) surrounding the micro device; and
a thin-film light emitting electro-optical device (304), at least a portion of which is mounted on the planarization or bank region (shown).

Regarding Claim 2, Bower teaches the system according to claim 1, further comprising a reflector ([0043-44]) capable of directing light from the micro device and the thin-film electro-optical device in a same direction.

Regarding Claim 3, Bower teaches the system according to claim 1, wherein the thin-film light emitting electro-optical device comprises: a bottom electrode (306) on the planarization structure (306 is on, i.e. in physical contact with part 312); a thin-film light emitting layer (304); and a top electrode (308) on the thin-film light emitting layer.

Regarding Claim 4, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Bower teaches the system according to claim 3, wherein the top electrode includes a reflective material ([0173] describes a “blanket” metal which would be reflective) for directing light from the micro device and the thin-film electro-optical device in a 


Regarding Claim 5, Bower teaches the system according to claim 3, wherein the thin-film light emitting layer includes a reflective material for directing light from the micro device and the thin-film electro-optical device in a same direction through the receiver substrate ([0043-44, 170]).

Regarding Claim 15, Bower teaches the system according to claim 1, wherein the micro device and the thin film electro-optical device are mounted side by side on the receiver substrate (see Fig. 3).

Regarding Claim 19, Bower teaches the system according to claim 1, wherein the planarization or bank region comprises a dielectric for electrically isolating at least a portion of the micro device from the thin film electro-optical device ([0046]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bower (US # 20160064363) in view of Lee (US # 20170261782).

Regarding Claim 6, Bower teaches the system according to claim 3, wherein the bottom electrode includes: a bonding pad (see the wiring portion 314 on the right side of 302b) on the receiver substrate; 
a first portion (306) extending parallel to the receiver substrate; and 
a second portion (a portion of wiring 314 that connects the ILED to the OLED anode) extending from the bonding pad to the first portion.

Although Bower discloses much of the claimed invention, it does not explicitly teach the system comprising the second portion wherein the second portion includes a reflective material for preventing light from entering adjacent pixels.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lee teaches a similar optical system (Fig. 21B and [0346]) comprising a first portion (anode portion comprising TCO 2131) and a second portion (reflective portion of 2131) wherein the second portion includes a reflective material 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the second portion, taught in Bower, as suggested by Lee. Specifically, the modification suggested by Lee would be to employ a system comprising the second portion wherein the second portion includes a reflective material for preventing light from entering adjacent pixels. The rationale for this modification is that reflective portions provides optical efficiency for the system. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of reflectors are well known in the art (see MPEP 2144.01).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US # 20160064363) in view of Oraw (US # 20150357315).

Regarding Claim 7, although Bower discloses much of the claimed invention, it does not explicitly teach the system according to claim 1, wherein the micro device includes a lower electrode on the receiver substrate, a light emitting portion, and an upper electrode on the light emitting portion; wherein the upper electrode is transparent to light from the light emitting portion; and wherein the lower electrode comprises a reflective 

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Oraw teaches a similar system (see Fig. 3) wherein a micro device (LED 14) includes a lower electrode (12, 18) on a receiver substrate (10, 12), a light emitting portion (middle portion of 14), and an upper electrode (20) on the light emitting portion; wherein the upper electrode is transparent ([0053]) to light from the light emitting portion; and wherein the lower electrode comprises a reflective material ([0044]) for directing light from multiple light emitting devices in a same direction through the upper electrode (this would be the direction of the light considering where the light source is in relation to the reflective layer 20).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the electrode, taught in Bower, as suggested by Oraw. Specifically, the modification suggested by Oraw would be to employ a system according to claim 1, wherein the micro device includes a lower electrode on the receiver substrate, a light emitting portion, and an upper electrode on the light emitting portion; wherein the upper electrode is transparent to light from the light emitting portion; and wherein the lower electrode comprises a reflective material for directing light from the micro device and the thin-film electro-optical device in a same direction through the 


Regarding Claim 10, Bower teaches the system according to claim 1, further comprising a bank layer (312) over the LED electrodes (314) for insulating the LED electrodes from the thin film electro optical device (see Fig. 3).

Although Bower discloses much of the claimed invention, it does not explicitly teach the system according to claim 1, wherein the micro device comprises a lower electrode on the receiver substrate, a light emitting portion, and an upper electrode on the light emitting portion.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Oraw teaches a similar system (see Fig. 3) wherein a micro device (LED 14) includes a lower electrode (12, 18) on a receiver substrate (10, 12), a light emitting portion (middle portion of 14), and an upper electrode (20) on the light emitting portion; wherein the upper electrode is transparent ([0053]) to light from the light emitting portion; and wherein the lower electrode comprises a reflective material ([0044]) for directing light from multiple light emitting devices in a same direction through the 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the LED wiring configuration, taught in Bower, as suggested by Oraw. Specifically, the modification suggested by Oraw would be to employ a system according to claim 1, wherein the micro device comprises a lower electrode on the receiver substrate, a light emitting portion, and an upper electrode on the light emitting portion. The rationale for this modification is that a vertical LED provides a more efficient use of the surface area of a substrate. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of vertical LED configurations are well known in the art (see MPEP 2144.01). 

	
	
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US # 20160064363) in view of Cok (US # 20040251821).

Regarding Claim 14, although Bower discloses much of the claimed invention, it does not explicitly teach the system according to claim 1, further comprising a color filter mounted on the receiver substrate for receiving light from the thin film light emitting electro-optical device.



For example, Cok teaches a similar system (see Fig. 1b and corresponding text) further comprising a color filter (14, 16, 18) mounted on a receiver substrate (11) for receiving light from the thin film light emitting electro-optical device (20).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the OLED element, taught in Bower, as suggested by Cok. Specifically, the modification suggested by Cok would be to employ a white-light emitting OLED in combination with a color filters which would meet the claim language recited: system according to claim 1, further comprising a color filter mounted on the receiver substrate for receiving light from the thin film light emitting electro-optical device. The rationale for this modification is that such a single emission wavelength from the OLED provides luminous power efficiency that is higher ([0022]).


Allowable Subject Matter
Claims 8-9, 11-13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899